Citation Nr: 1733480	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1994 to April 1994 and May 1998 to July 2002.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously remanded the appeal in May 2016, and the matter has been returned for appellate consideration.

The Veteran presented testimony at a travel board hearing in March 2015 before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with Virtual VA paperless claim file.  However, the VLJ who held the March 2015 hearing is no longer employed by the Board.  In a June 2017 letter, the Board provided the Veteran with an opportunity to have another hearing with a current VLJ.  The Veteran, however, has not indicated whether he would like a new hearing and the thirty (30) day waiting period has expired, thus the Board will assume that the Veteran does not want an additional hearing.  Moreover, the claim will be considered based on the evidence of record.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the June 2016 Remand directives, a February 2017 VA examination was scheduled for the Veteran to develop his service connection claims.  However, the Veteran failed to appear for the scheduled VA examination.  The AOJ then rescheduled the examination for March 2017, and the Veteran did not report as well.  Both Requests for Physical Examinations listed an address which is different than what is on file for the Veteran.  Therefore, upon review of the record, the Board finds good cause pursuant to 38 C.F.R. § 3.655 (2016) with regard to the Veteran's failure to report for his VA examination.  Additional development is necessary to ensure that the Board's instructions are fulfilled.  Moreover, another VA examination is warranted to identify the nature and etiology of the Veteran's left shoulder disability and bilateral knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact and confirm the Veteran's current mailing address.  Please update the Veteran's file if necessary.  

2.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of left shoulder and bilateral knee disabilities.  A copy of this remand must be made available to the VA physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA physician.

For each knee disability found, the VA physician should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  If arthritis is present, indicate whether it had its onset within the first post service year (by July 2003).  

For each left shoulder disability found, the VA physician should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  If arthritis is present, indicate whether it had its onset within the first post service year.  

In answering the questions above, the physician must comment on and consider the March 2009 and June 2010 statements from Dr. Lopez suggesting that the Veteran's bilateral knee arthritis is related to his military service.  

The physician must provide a rationale for each opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).   In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.   It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. The claims should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




